Citation Nr: 1523334	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-45 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative disc disease with spondylosis and foraminal encroachment, C5-C6 (claimed as neck condition). 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1970 to January 1972.  The Veteran served in Vietnam and was awarded the Combat Infantryman Badge and Army Commendation Medal with "V" device.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This matter was remanded by the Board in August 2014.  The record reflects that the development ordered in the August 2014 Board remand has been completed.  The requested VA examination report is of record.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran engaged in combat.

2.  The most probative evidence is against a finding that the Veteran's current neck disability is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by a September 2009 letter.  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records (STRs), post-service treatment records, and a November 2014 VA examination report.  It is acknowledged that an outpatient treatment report dated in February 2011 suggests that x-ray studies and magnetic imaging of the cervical spine were taken 4 year earlier at St. Joseph and St. Charles.  The record also suggests that the Veteran currently receives ongoing chiropractic treatment.  Those reports are not of record.  However, the Board finds that additional development to obtain those reports would serve no useful purpose.  The 2011 outpatient treatment report does not reference service or any event of service, nor does the Veteran attribute his disability to service at that time.  The diagnosis was degenerative and hypertrophic osteoarthritic changes with narrowing of the C5-C6 interspace.  An October 2014 MRI confirms the presence of degenerative arthritis and multi-disc herniations.  Further, the Board does not dispute that the Veteran currently has a neck disability and that he receives treatment.  Nonetheless, the Veteran has not indicated that his chiropractor has etiologically related his disability to service or any event of service.  The Veteran merely notes that he continues to receive treatment for his symptoms.  Based on the aforementioned, additional development in this case would serve no useful purpose and the adjudication of the Veteran's claim at this time would not be prejudicial.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  The Board also points out that the matter was remanded in August 2014 to obtain additional development.  The RO has substantially complied with the directive of the remand and the Veteran and his representative received another opportunity to submit evidence to substantiate the Veteran's claim.  Most importantly, the 2014 VA examination is adequate for rating purposes, as it reflects that the examiner had familiarity with the factual data, includes all necessary findings, and includes an explanation and rationale for the opinion rendered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 
§ 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). 
Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service personnel records show that he participated in combat in Vietnam.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.

The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of a disorder of the neck.  The combat presumption, however, does not alleviate the requirement that the evidence show a current disability attributable to the past in-service disorder.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

At the August 2013 Board hearing, the Veteran testified that an incident occurred in service that resulted in neck pain.  Specifically, he stated he was hit in the head by rations thrown out of a "chopper," that he carried a ruck sack that weighed over 100 pounds every day, that he had an ammunition belt that ran around his neck to the front of the barrel of a big machine gun, and that he fell on such belt many times.  

In this case, the medical evidence, including VA examination, shows that the Veteran has been diagnosed with degenerative arthritis of the spine.  The Veteran's spine was noted as normal during a December 1971 exit examination and the STRs are negative for complaints or findings of any neck disability.  However, as previously noted, under applicable law, the Veteran's assertions alone are sufficient to substantiate that he sustained a neck injury coincident with his combat service, but not that he continues to have related disorders.  

Notably, there is no competent evidence showing arthritis of the neck within one year after the Veteran's separation from service.  In fact, the first post-service medical evidence of record noting a diagnosis of a neck disability is from August 2008.  At that time, the Veteran was diagnosed with "[s]pondylitic changes C5-6 and C6-7 [with] mild foraminal encroachment, particularly [at] C5-6 bilaterally."  

Thus, to substantiate the claim for service connection there must be evidence of a nexus between the Veteran's current disability and his military service, to include any injury suffered during his combat service in Vietnam.  On this question, the preponderance of the competent and probative evidence is against the claim.

Following review of the record and examination of the Veteran, the VA examiner in November 2014 concluded that the Veteran's current neck disability is not related to his military service, to include [being hit in the head with a case of rations] in 1971.  In support of the opinion, the examiner noted that there were no symptoms of a neck disability for many years after the Veteran's separation from service.  Moreover, the examiner noted that the Veteran's currently diagnosed arthritis is "accompanied by degenerative arthritis of the remainder of the [V]eteran's spine and shoulders[,] suggesting generalized degenerative arthritis as more likely...than a localized traumatic arthritis."  There is no medical opinion of record to the contrary.

The November 2014 VA examiner's opinion was based on examination of the Veteran and thorough review of the claims file, and provided an adequate rationale for the opinion provided.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran contends that his neck disability is related to service, the diagnosis and etiology of arthritis and spondylitic changes requires medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his neck disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a neck disability.  The most probative evidence of record does not link the Veteran's current neck disability to service or demonstrate that arthritis was present within a year of discharge from service.  Accordingly, service connection for a neck disability is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a neck disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


